UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-21478 Name of Registrant: Vanguard CMT Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2011  February 29, 2012 Item 1: Reports to Shareholders Vanguard ® CMT Funds February 29, 2012 Vanguard ® Market Liquidity Fund Vanguard ® Municipal Cash Management Fund August 31, 2011- February 29, 2012 Vanguard CMT Funds Institutional 7-Day SEC Fund Vanguard Funds Money Average Market 1 2/29/2012 Yield 2 : Total Returns Market Liquidity 0.06% 0.00% 0.11% Municipal Cash Management 0.05 — 0.13 1 Derived from data provided by Lipper Inc. 2 The yield of a money market fund more closely reflects the current earnings of the fund than its total return. FUND PROFILES As of 2/29/2012 These Profiles provide a snapshot of each fund’s characteristics. Key terms are defined below. MARKET LIQUIDITY FUND Financial Attributes 7-Day SEC Yield 0.11% Average Weighted Maturity 41 days Expense Ratio 1 0.005% Sector Diversification (% of portfolio) Finance Certificates of Deposit 13.0% Commercial Paper 10.2 Repurchase Agreements 3.7 U.S. Government and Agency Obligations 69.7 Tax-Exempt Municipal Bonds 1.9 Taxable Municipal Bonds 0.3 Money Market Fund 1.2 Distribution by Credit Quality 2 (% of portfolio) First Tier 100% 1 The expense ratio shown is from the prospectus dated December 27, 2011, and represents estimated costs for the current fiscal year. For the six months ended February 29, 2012, the annualized expense ratio was 0.005%. 2 The credit quality ratings assigned to fixed income securities are an indicator of risk. They represent a rating agency’s assessment of the issuer’s ability to meet its obligations. For Vanguard money market funds, the Distribution by Credit Quality table shows tier ratings that are consistent with SEC Rule 2a-7 under the Investment Company Act of 1940. A First Tier security is one that is eligible for money market funds and that is rated in the highest category for short-term debt obligations by nationally recognized statistical rating organizations. An unrated security is considered to be First Tier if it represents quality comparable to that of a rated security, as determined in accordance with the SEC rule. A Second Tier security is one that is eligible for money market funds and is not a First Tier security. MUNICIPAL CASH MANAGEMENT FUND Financial Attributes 7-Day SEC Yield 0.13% Average Weighted Maturity 13 days Expense Ratio 1 0.01% Distribution by Credit Quality 2 (% of portfolio) First Tier 100% Largest State Concentrations 3 New York 12.0% Texas 8.9 California 8.4 Illinois 8.3 Ohio 7.1 Florida 5.8 Colorado 4.2 Massachusetts 3.9 North Carolina 3.1 Pennsylvania 2.7 Top Ten 64.4% 1 The expense ratio shown is from the prospectus dated December 27, 2011, and represents estimated costs for the current fiscal year. For the six months ended February 29, 2012, the annualized expense ratio was 0.01%. 2 The credit quality ratings assigned to fixed income securities are an indicator of risk. They represent a rating agency’s assessment of the issuer’s ability to meet its obligations. For Vanguard money market funds, the Distribution by Credit Quality table shows tier ratings that are consistent with SEC Rule 2a-7 under the Investment Company Act of 1940. A First Tier security is one that is eligible for money market funds and that is rated in the highest category for short-term debt obligations by nationally recognized statistical rating organizations. An unrated security is considered to be First Tier if it represents quality comparable to that of a rated security, as determined in accordance with the SEC rule. A Second Tier security is one that is eligible for money market funds and is not a First Tier security. 3 Percentages of total net assets. Performance Summary Average Annual Total Returns for periods ended December 31, 2011 This table presents average annual total returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. CMT Funds Inception Date One Year Five Year Since Inception Market Liquidity 7/19/2004 0.16% 1.75% 2.42% Municipal Cash Management 7/19/2004 0.15 1.29 1.75 Market Liquidity Fund Financial Statements (unaudited) Statement of Net Assets As of February 29, 2012 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund's Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the "Portfolio Details" page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund's Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. For more information about this public service call the SEC at 1-800-SEC-0330. Face Market Maturity Amount Value • Yield1 Date ($000) ($000) U.S. Government and Agency Obligations (73.6%) 2 Fannie Mae Discount Notes 0.040% 3/8/12 150,000 149,999 2 Fannie Mae Discount Notes 0.025% 3/14/12 150,000 149,999 2 Fannie Mae Discount Notes 0.030% 3/21/12 65,481 65,480 2 Fannie Mae Discount Notes 0.015% 3/28/12 145,660 145,658 2 Fannie Mae Discount Notes 0.020% 4/2/12 27,837 27,837 2 Fannie Mae Discount Notes 0.030%–0.035% 4/4/12 325,200 325,190 2 Fannie Mae Discount Notes 0.045% 4/11/12 19,000 18,999 2 Fannie Mae Discount Notes 0.070% 4/25/12 35,000 34,996 2 Fannie Mae Discount Notes 0.080% 5/2/12 23,000 22,997 2 Fannie Mae Discount Notes 0.100% 5/14/12 66,684 66,670 2 Fannie Mae Discount Notes 0.130% 5/16/12 150,000 149,959 2 Fannie Mae Discount Notes 0.070% 5/21/12 238,131 238,094 3 Federal Home Loan Bank Discount Notes 0.020% 3/2/12 105,040 105,040 3 Federal Home Loan Bank Discount Notes 0.025% 3/5/12 450,000 449,999 3 Federal Home Loan Bank Discount Notes 0.040% 3/7/12 287,200 287,198 3 Federal Home Loan Bank Discount Notes 0.020%–0.085% 3/9/12 169,361 169,359 3 Federal Home Loan Bank Discount Notes 0.025%–0.040% 3/14/12 928,700 928,690 3 Federal Home Loan Bank Discount Notes 0.040% 3/16/12 355,000 354,994 3 Federal Home Loan Bank Discount Notes 0.010%–0.030% 3/21/12 54,200 54,200 3 Federal Home Loan Bank Discount Notes 0.010%–0.012% 3/28/12 162,000 161,999 3 Federal Home Loan Bank Discount Notes 0.012% 3/30/12 23,000 23,000 3 Federal Home Loan Bank Discount Notes 0.090% 4/3/12 150,000 149,988 3 Federal Home Loan Bank Discount Notes 0.030%–0.035% 4/4/12 192,000 191,994 3 Federal Home Loan Bank Discount Notes 0.030% 4/9/12 100,000 99,997 3 Federal Home Loan Bank Discount Notes 0.100% 4/13/12 50,000 49,994 3 Federal Home Loan Bank Discount Notes 0.045% 4/18/12 131,000 130,992 3 Federal Home Loan Bank Discount Notes 0.080% 4/25/12 38,400 38,395 3 Federal Home Loan Bank Discount Notes 0.070% 4/27/12 50,000 49,995 3 Federal Home Loan Bank Discount Notes 0.080% 5/2/12 20,000 19,997 3 Federal Home Loan Bank Discount Notes 0.100% 5/4/12 695,000 694,876 3 Federal Home Loan Bank Discount Notes 0.100% 5/9/12 20,000 19,996 3 Federal Home Loan Bank Discount Notes 0.130% 5/11/12 74,650 74,631 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 3 Federal Home Loan Bank Discount Notes 0.130%–0.156% 5/16/12 232,165 232,093 3 Federal Home Loan Bank Discount Notes 0.130% 5/17/12 23,200 23,194 2,4 Federal Home Loan Mortgage Corp. 0.185% 8/24/12 500,000 499,885 2,4 Federal Home Loan Mortgage Corp. 0.213% 2/4/13 290,000 289,863 2,4 Federal Home Loan Mortgage Corp. 0.213% 5/6/13 99,000 98,929 2,4 Federal Home Loan Mortgage Corp. 0.196% 6/17/13 21,000 20,986 2,4 Federal National Mortgage Assn. 0.266% 11/23/12 190,000 189,958 2,4 Federal National Mortgage Assn. 0.274% 12/28/12 250,000 249,958 2,4 Federal National Mortgage Assn. 0.244% 8/12/13 190,000 189,916 2,4 Federal National Mortgage Assn. 0.230% 11/8/13 150,000 149,923 2,4 Federal National Mortgage Assn. 0.221% 11/14/13 214,925 214,816 2 Freddie Mac Discount Notes 0.020%–0.080% 3/5/12 165,300 165,299 2 Freddie Mac Discount Notes 0.070% 3/7/12 50,000 49,999 2 Freddie Mac Discount Notes 0.025% 3/12/12 82,315 82,314 2 Freddie Mac Discount Notes 0.020%–0.070% 4/3/12 166,150 166,142 2 Freddie Mac Discount Notes 0.030% 4/9/12 193,200 193,194 2 Freddie Mac Discount Notes 0.030% 4/10/12 100,700 100,697 2 Freddie Mac Discount Notes 0.080% 4/16/12 54,800 54,794 2 Freddie Mac Discount Notes 0.080% 4/23/12 30,400 30,396 2 Freddie Mac Discount Notes 0.080% 4/24/12 46,000 45,995 2 Freddie Mac Discount Notes 0.043% 4/25/12 288,424 288,405 2 Freddie Mac Discount Notes 0.140% 5/14/12 23,000 22,993 2 Freddie Mac Discount Notes 0.115% 5/21/12 234,000 233,940 United States Treasury Bill 0.027%–0.050% 3/1/12 1,400,000 1,400,000 United States Treasury Bill 0.010%–0.113% 3/15/12 1,165,000 1,164,971 United States Treasury Bill 0.062% 3/22/12 300,000 299,989 United States Treasury Bill 0.021%–0.025% 3/29/12 800,000 799,986 United States Treasury Bill 0.015%–0.030% 4/5/12 900,000 899,978 United States Treasury Bill 0.020%–0.027% 4/12/12 1,290,000 1,289,963 United States Treasury Bill 0.125% 4/19/12 200,000 199,966 United States Treasury Bill 0.036%–0.040% 4/26/12 600,000 599,965 United States Treasury Bill 0.055%–0.068% 5/3/12 793,000 792,918 United States Treasury Bill 0.078%–0.100% 5/10/12 958,000 957,844 United States Treasury Bill 0.095%–0.096% 5/17/12 970,000 969,802 United States Treasury Bill 0.085%–0.090% 5/24/12 1,450,000 1,449,708 United States Treasury Bill 0.108%–0.111% 5/31/12 1,392,000 1,391,613 United States Treasury Bill 0.105%–0.115% 6/7/12 313,000 312,907 United States Treasury Note/Bond 1.375% 5/15/12 166,000 166,443 Total U.S. Government and Agency Obligations (Cost $21,740,954) Commercial Paper (10.8%) Finance - Auto (0.5%) American Honda Finance Corp. 0.240% 3/2/12 9,200 9,200 American Honda Finance Corp. 0.250% 3/6/12 19,800 19,799 American Honda Finance Corp. 0.190%–0.210% 4/3/12 32,000 31,994 American Honda Finance Corp. 0.180% 4/4/12 13,300 13,298 American Honda Finance Corp. 0.210% 4/9/12 33,000 32,993 American Honda Finance Corp. 0.160% 4/16/12 21,000 20,996 American Honda Finance Corp. 0.190%–0.210% 4/17/12 22,500 22,494 Finance - Other (4.4%) 5 Chariot Funding LLC 0.210% 4/10/12 5,000 4,999 5 Chariot Funding LLC 0.210% 4/11/12 9,300 9,298 5 Chariot Funding LLC 0.190% 5/3/12 24,000 23,992 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 5 Chariot Funding LLC 0.190% 5/7/12 14,500 14,495 5 Chariot Funding LLC 0.190% 5/8/12 19,400 19,393 5 Chariot Funding LLC 0.200% 5/10/12 7,800 7,797 5 Chariot Funding LLC 0.190% 5/17/12 30,000 29,988 5 Govco LLC 0.431% 3/12/12 17,000 16,998 5 Govco LLC 0.431% 3/14/12 17,000 16,997 5 Govco LLC 0.410% 3/16/12 25,750 25,746 5 Govco LLC 0.400% 3/20/12 100,000 99,979 5 Govco LLC 0.400% 3/22/12 100,000 99,977 5 Jupiter Securitization Co. LLC 0.220% 4/5/12 8,000 7,998 5 Jupiter Securitization Co. LLC 0.210% 4/10/12 28,500 28,493 5 Jupiter Securitization Co. LLC 0.180% 4/25/12 50,000 49,986 5 Jupiter Securitization Co. LLC 0.190% 5/8/12 21,531 21,523 5 Jupiter Securitization Co. LLC 0.190% 5/9/12 5,000 4,998 5 Old Line Funding LLC 0.220% 3/1/12 15,024 15,024 5 Old Line Funding LLC 0.220% 3/5/12 19,982 19,982 5 Old Line Funding LLC 0.220% 3/12/12 8,500 8,499 5 Old Line Funding LLC 0.220% 3/13/12 8,500 8,499 5 Old Line Funding LLC 0.220% 3/14/12 50,000 49,996 5 Old Line Funding LLC 0.220% 3/15/12 10,500 10,499 5 Old Line Funding LLC 0.220% 3/28/12 9,000 8,999 5 Old Line Funding LLC 0.220% 4/2/12 8,000 7,998 5 Old Line Funding LLC 0.210% 4/4/12 5,812 5,811 5 Old Line Funding LLC 0.210% 4/9/12 8,500 8,498 5 Old Line Funding LLC 0.210% 4/16/12 13,250 13,246 5 Old Line Funding LLC 0.210% 4/17/12 74,400 74,380 5 Old Line Funding LLC 0.210% 4/18/12 22,300 22,294 5 Old Line Funding LLC 0.210% 4/26/12 10,317 10,314 5 Old Line Funding LLC 0.200% 5/3/12 28,595 28,585 5 Old Line Funding LLC 0.190% 5/7/12 8,600 8,597 5 Old Line Funding LLC 0.200% 5/10/12 16,000 15,994 5 Old Line Funding LLC 0.200% 5/14/12 14,000 13,994 5 Old Line Funding LLC 0.200% 5/15/12 100,000 99,958 5 Old Line Funding LLC 0.200% 5/17/12 50,000 49,979 5 Old Line Funding LLC 0.200% 5/18/12 13,000 12,994 5 Old Line Funding LLC 0.200% 5/21/12 100,000 99,955 5 Straight-A Funding LLC 0.180% 5/25/12 6,881 6,878 Foreign Banks (3.5%) 5 Australia & New Zealand Banking Group, Ltd. 0.250% 3/16/12 69,000 68,993 5 Australia & New Zealand Banking Group, Ltd. 0.250% 3/20/12 30,000 29,996 4,5 Australia & New Zealand Banking Group, Ltd. 0.326% 8/17/12 35,500 35,497 5 Australia & New Zealand Banking Group, Ltd. 0.175% 5/1/12 250,000 249,926 5 Australia & New Zealand Banking Group, Ltd. 0.180% 5/16/12 50,000 49,981 5 Commonwealth Bank of Australia 0.200% 4/23/12 10,000 9,997 5 Commonwealth Bank of Australia 0.190%–0.200% 4/24/12 175,000 174,948 5 Commonwealth Bank of Australia 0.190% 5/21/12 100,000 99,957 5 Westpac Banking Corp. 0.300% 3/1/12 80,000 80,000 5 Westpac Banking Corp. 0.255% 3/21/12 150,000 149,979 4,5 Westpac Banking Corp. 0.398% 7/16/12 92,000 92,000 Foreign Industrial (0.5%) 5 Nestle Capital Corp. 0.090% 3/13/12 8,500 8,500 5 Texas Instruments International Management Co Sarl 0.110% 3/12/12 51,400 51,398 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 5 Total Capital Canada, Ltd. 0.110% 3/9/12 67,250 67,248 5 Total Capital Canada, Ltd. 0.090% 3/15/12 26,800 26,799 5 Total Capital Canada, Ltd. 0.100% 3/23/12 4,750 4,750 158,695 Industrial (1.9%) General Electric Co. 0.110% 3/5/12 199,000 198,998 General Electric Co. 0.110% 3/12/12 150,000 149,995 5 Johnson & Johnson 0.070% 4/2/12 3,500 3,500 5 Procter & Gamble Co. 0.110% 3/1/12 17,600 17,600 5 Procter & Gamble Co. 0.120% 3/2/12 14,000 14,000 5 Procter & Gamble Co. 0.080% 3/5/12 24,500 24,500 5 The Coca-Cola Co. 0.115% 3/14/12 20,000 19,999 5 The Coca-Cola Co. 0.120% 3/21/12 17,100 17,099 5 The Coca-Cola Co. 0.120% 3/22/12 37,000 36,997 5 The Coca-Cola Co. 0.170% 5/16/12 144,000 143,948 5 The Coca-Cola Co. 0.170% 5/22/12 70,000 69,973 5 The Coca-Cola Co. 0.160% 5/24/12 10,500 10,496 5 The Coca-Cola Co. 0.160% 5/25/12 20,500 20,492 5 Wal-Mart Stores, Inc. 0.140% 4/27/12 19,500 19,496 Total Commercial Paper (Cost $3,181,466) Certificates of Deposit (13.7%) Domestic Banks (1.3%) Branch Banking & Trust Co. 0.240% 4/2/12 35,000 35,000 Branch Banking & Trust Co. 0.200% 4/9/12 28,000 28,000 Branch Banking & Trust Co. 0.200% 4/10/12 54,500 54,500 Branch Banking & Trust Co. 0.200% 4/17/12 41,100 41,100 Branch Banking & Trust Co. 0.200% 4/18/12 97,000 97,000 Branch Banking & Trust Co. 0.200% 4/19/12 27,000 27,000 Branch Banking & Trust Co. 0.190% 4/26/12 20,000 20,000 Branch Banking & Trust Co. 0.190% 4/26/12 20,000 20,000 Branch Banking & Trust Co. 0.190% 4/27/12 41,500 41,500 Eurodollar Certificates of Deposit (6.7%) Australia & New Zealand Banking Group, Ltd. 0.400% 3/2/12 200,000 200,000 Australia & New Zealand Banking Group, Ltd. 0.210% 5/3/12 97,000 97,000 Australia & New Zealand Banking Group, Ltd. 0.200% 5/10/12 70,000 70,000 Bank of Nova Scotia 0.200% 4/23/12 150,000 150,000 Bank of Nova Scotia 0.200% 6/1/12 150,000 150,000 Commonwealth Bank of Australia 0.310% 3/6/12 150,000 150,000 Commonwealth Bank of Australia 0.310% 3/13/12 60,000 60,000 Commonwealth Bank of Australia 0.280% 4/4/12 80,000 80,000 Commonwealth Bank of Australia 0.200% 5/8/12 40,000 40,000 Commonwealth Bank of Australia 0.200% 5/21/12 250,000 250,000 National Australia Bank Ltd. 0.370% 3/2/12 100,000 100,000 National Australia Bank Ltd. 0.380% 3/13/12 95,000 95,000 National Australia Bank Ltd. 0.230% 4/10/12 78,000 78,000 National Australia Bank Ltd. 0.190% 5/7/12 250,000 250,000 National Australia Bank Ltd. 0.210% 5/15/12 200,000 200,000 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) Yankee Certificates of Deposit (5.7%) Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.240% 5/2/12 74,150 74,155 Bank of Montreal (Chicago Branch) 0.230% 3/1/12 150,000 150,000 Bank of Montreal (Chicago Branch) 0.180% 5/1/12 100,000 100,000 Bank of Montreal (Chicago Branch) 0.190% 5/7/12 97,000 97,000 Bank of Montreal (Chicago Branch) 0.200% 5/17/12 100,000 100,000 Bank of Nova Scotia (Houston Branch) 0.260% 3/5/12 150,000 150,000 Bank of Nova Scotia (Houston Branch) 0.270% 3/14/12 60,000 60,000 Bank of Nova Scotia (Houston Branch) 0.210% 4/4/12 25,000 25,000 Bank of Nova Scotia (Houston Branch) 0.190% 4/10/12 150,000 150,000 Bank of Nova Scotia (Houston Branch) 0.240% 5/2/12 47,000 47,004 Bank of Nova Scotia (Houston Branch) 0.250% 7/2/12 73,000 73,003 4 National Australia Bank (New York Branch) 0.395% 4/20/12 113,000 113,000 Toronto Dominion Bank (New York Branch) 0.200% 3/26/12 150,000 150,000 Toronto Dominion Bank (New York Branch) 0.210% 5/8/12 10,900 10,900 Westpac Banking Corp. (New York Branch) 0.250% 3/12/12 250,000 250,000 Westpac Banking Corp. (New York Branch) 0.460% 4/10/12 20,000 20,006 Westpac Banking Corp. (New York Branch) 0.460% 5/1/12 10,000 10,004 4 Westpac Banking Corp. (New York Branch) 0.414% 5/3/12 125,000 125,000 Total Certificates of Deposit (Cost $4,039,172) Repurchase Agreements (3.9%) Goldman Sachs & Co. (Dated 2/29/12, Repurchase Value $60,000,000, collateralized by U.S. Treasury Inflation Indexed Note 2.000%-3.375%, 1/15/14-4/15/32) 0.160% 3/1/12 60,000 60,000 JP Morgan Securities LLC (Dated 2/29/12, Repurchase Value $100,000,000, collateralized by U.S. Treasury Note 2.625%, 4/30/18) 0.120% 3/1/12 100,000 100,000 Merrill Lynch Pierce Fenner & Smith Inc. (Dated 2/29/12, Repurchase Value $119,559,000, collateralized by U.S. Treasury Note 0.875%, 11/30/16) 0.150% 3/1/12 119,559 119,559 RBC Capital Markets LLC (Dated 2/29/12, Repurchase Value $28,000,000, collateralized by U.S. Treasury Note 1.375%, 9/30/18) 0.100% 3/1/12 28,000 28,000 RBC Capital Markets LLC (Dated 2/29/12, Repurchase Value $837,677,000, collateralized by U.S. Treasury Bill 0.000%, 3/1/12-1/10/13, U.S. Treasury Note 0.125%-8.875%, 3/31/12-11/15/41) 0.110% 3/1/12 837,674 837,674 Total Repurchase Agreements (Cost $1,145,233) Shares Money Market Fund (1.3%) 6 Vanguard Municipal Cash Management Fund (Cost $373,684) 0.133% 373,684,014 373,684 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) Tax-Exempt Municipal Bonds (2.0%) Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.120% 3/7/12 7,365 7,365 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.130% 3/7/12 9,660 9,660 Bi-State Development Agency of the Missouri- Illinois Metropolitan District Revenue VRDO 0.150% 3/7/12 7,000 7,000 Buffalo NY Municipal Water System Revenue VRDO 0.120% 3/7/12 2,870 2,870 California Housing Finance Agency Home Mortgage Revenue VRDO 0.120% 3/7/12 4,880 4,880 California Housing Finance Agency Home Mortgage Revenue VRDO 0.100% 3/7/12 2,400 2,400 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.140% 3/7/12 5,400 5,400 Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) VRDO 0.110% 3/7/12 2,000 2,000 Clark County NV Industrial Development Revenue (Southwest Gas Corp.) VRDO 0.130% 3/7/12 6,000 6,000 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.130% 3/7/12 5,320 5,320 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.160% 3/7/12 2,300 2,300 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.120% 3/7/12 2,750 2,750 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.170% 3/7/12 3,900 3,900 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.100% 3/7/12 9,800 9,800 Curators of the University of Missouri System Facilities Revenue VRDO 0.130% 3/7/12 5,365 5,365 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.140% 3/7/12 18,000 18,000 District of Columbia Revenue (Georgetown University) VRDO 0.160% 3/7/12 11,575 11,575 Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.150% 3/7/12 2,300 2,300 Greenville County SC Hospital System Revenue VRDO 0.130% 3/7/12 2,750 2,750 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.140% 3/7/12 2,515 2,515 Harris County TX Cultural Education Facilities Finance Corp. Medical Facilities Revenue (Baylor College of Medicine) VRDO 0.130% 3/7/12 11,000 11,000 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.130% 3/7/12 3,850 3,850 Illinois Development Finance Authority Revenue (Chicago Horticultural Society) VRDO 0.150% 3/7/12 3,700 3,700 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) Illinois Finance Authority Revenue (Carle Foundation) VRDO 0.130% 3/7/12 5,380 5,380 Illinois Finance Authority Revenue (Ingalls Health System) VRDO 0.110% 3/7/12 4,395 4,395 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.120% 3/7/12 4,500 4,500 Illinois Finance Authority Revenue (Museum of Science & Industry) VRDO 0.140% 3/7/12 2,855 2,855 Indiana Development Finance Authority EducationalFacilities Revenue (Indianapolis Museum of Art Inc. Project) VRDO 0.130% 3/7/12 3,400 3,400 Indiana Educational Facilities Authority Revenue (Wabash College) VRDO 0.160% 3/7/12 5,400 5,400 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.130% 3/7/12 9,720 9,720 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.130% 3/7/12 4,765 4,765 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.100% 3/7/12 7,910 7,910 Lincoln County WY Pollution Control Revenue (PacifiCorp Project) VRDO 0.140% 3/7/12 3,500 3,500 Los Angeles CA Wastewater System Revenue VRDO 0.120% 3/7/12 4,500 4,500 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.100% 3/7/12 12,600 12,600 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.110% 3/7/12 4,500 4,500 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries) VRDO 0.160% 3/7/12 3,225 3,225 Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.130% 3/7/12 3,400 3,400 Massachusetts Development Finance Agency Revenue (Simmons College) VRDO 0.140% 3/7/12 9,110 9,110 Massachusetts Health & Educational Facilities Authority Revenue (Bentley College) VRDO 0.110% 3/7/12 5,200 5,200 Massachusetts Health & Educational Facilities Authority Revenue (Dana Farber Cancer Institute) VRDO 0.150% 3/7/12 2,385 2,385 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue VRDO 0.120% 3/7/12 9,900 9,900 Michigan Higher Education Facilities Authority Revenue (Albion College) VRDO 0.150% 3/7/12 3,130 3,130 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) VRDO 0.130% 3/7/12 7,900 7,900 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.120% 3/7/12 4,715 4,715 Mississippi Business Finance Corp. Health Care Facilities Revenue (Rush Medical Foundation Project) VRDO 0.130% 3/7/12 1,600 1,600 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) VRDO 0.120% 3/7/12 19,730 19,730 Nassau NY Health Care Corp. VRDO 0.120% 3/7/12 3,310 3,310 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.120% 3/7/12 5,200 5,200 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.110% 3/7/12 7,800 7,800 New York City NY GO VRDO 0.130% 3/7/12 6,400 6,400 New York City NY GO VRDO 0.130% 3/7/12 2,300 2,300 New York City NY GO VRDO 0.110% 3/7/12 5,300 5,300 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Carnegie Park) VRDO 0.100% 3/7/12 10,400 10,400 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Monterey) VRDO 0.100% 3/7/12 5,300 5,300 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.130% 3/7/12 1,800 1,800 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (West End Towers) VRDO 0.130% 3/7/12 8,400 8,400 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.150% 3/7/12 4,425 4,425 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.100% 3/7/12 10,750 10,750 New York State Dormitory Authority Revenue (St. John's University) VRDO 0.130% 3/7/12 4,460 4,460 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.100% 3/7/12 4,600 4,600 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.130% 3/7/12 9,400 9,400 New York State Housing Finance Agency Housing Revenue (160 West 62nd Street) VRDO 0.110% 3/7/12 7,500 7,500 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.130% 3/7/12 3,700 3,700 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.110% 3/7/12 8,500 8,500 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.130% 3/7/12 2,700 2,700 New York State Housing Finance Agency Housing Revenue (Clinton Green - South) VRDO 0.130% 3/7/12 3,850 3,850 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.130% 3/7/12 7,755 7,755 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.140% 3/7/12 6,800 6,800 New York State Housing Finance Agency Housing Revenue (West 38th Street) VRDO 0.110% 3/7/12 8,700 8,700 New York State Housing Finance Agency Revenue (Gotham West Housing) VRDO 0.110% 3/7/12 5,500 5,500 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.160% 3/7/12 2,300 2,300 North Texas Tollway Authority System Revenue VRDO 0.140% 3/7/12 8,450 8,450 Oakland University of Michigan Revenue VRDO 0.140% 3/7/12 2,100 2,100 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.140% 3/7/12 3,085 3,085 Ohio GO VRDO 0.100% 3/7/12 265 265 Ohio State University General Receipts Revenue VRDO 0.100% 3/7/12 23,400 23,400 Ohio State University General Receipts Revenue VRDO 0.110% 3/7/12 1,400 1,400 Oregon Health Sciences University Revenue VRDO 0.140% 3/7/12 2,850 2,850 Russell County VA Industrial Development Authority Hospital Revenue (STS Health Alliance) VRDO 0.100% 3/7/12 2,000 2,000 Salem OH Hospital Facilities Revenue (Salem Community Hospital Project) VRDO 0.130% 3/7/12 3,010 3,010 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.130% 3/7/12 3,250 3,250 South Dakota Health & Educational Facilities Authority Revenue (Avera Health) VRDO 0.130% 3/7/12 6,800 6,800 South Placer CA Wastewater Authority Revenue VRDO 0.110% 3/7/12 2,450 2,450 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.130% 3/7/12 2,900 2,900 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) VRDO 0.150% 3/7/12 17,075 17,075 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.140% 3/7/12 6,800 6,800 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.140% 3/7/12 10,100 10,100 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.160% 3/7/12 5,625 5,625 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.110% 3/7/12 5,200 5,200 University of South Florida Financing Corp. COP VRDO 0.140% 3/7/12 10,200 10,200 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.140% 3/7/12 3,750 3,750 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.140% 3/7/12 4,500 4,500 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) Virginia Small Business Financing Authority Health Facilities Revenue (Bon Secours Health System Inc.) VRDO 0.120% 3/7/12 1,700 1,700 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.160% 3/7/12 3,200 3,200 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.160% 3/7/12 4,700 4,700 7 Washington County PA Authority Revenue (Girard Estate Project) VRDO 0.160% 3/7/12 2,700 2,700 Washington Health Care Facilities Authority Revenue (MultiCare Health System) VRDO 0.130% 3/7/12 3,600 3,600 Washington Health Care Facilities Authority Revenue (Swedish Health Services) VRDO 0.110% 3/7/12 9,500 9,500 Washington Higher Education Facilities Authority Revenue (Bastyr University Project) VRDO 0.140% 3/7/12 1,600 1,600 Washington Housing Finance Commission Non- profit Housing Revenue (Rockwood Retirement Communities Program) VRDO 0.140% 3/7/12 1,300 1,300 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.110% 3/7/12 6,200 6,200 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.090% 3/7/12 5,000 5,000 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.120% 3/7/12 7,475 Total Tax-Exempt Municipal Bonds (Cost $595,755) Taxable Municipal Bonds (0.3%) 7 BlackRock Municipal Income Trust TOB VRDO 0.350% 3/1/12 54,000 54,000 7 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.350% 3/1/12 25,500 25,500 7 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.290% 3/7/12 2,855 2,855 7 Massachusetts Transportation Fund Revenue TOB VRDO 0.290% 3/7/12 2,800 2,800 7 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.290% 3/7/12 1,500 1,500 Total Taxable Municipal Bonds (Cost $86,655) Total Investments (105.6%) (Cost $31,162,919) Other Assets and Liabilities (-5.6%) Other Assets 42,620 Liabilities (1,683,614) Net Assets (100%) Applicable to 29,522,669,822 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share Market Liquidity Fund Market Value • ($000) Statement of Assets and Liabilities Assets Investments in Securities, at Value 31,162,919 Receivables for Investment Securities Sold 40,197 Other Assets 2,423 Total Assets Liabilities Payables for Investment Securities Purchased 1,683,569 Other Liabilities 45 Total Liabilities Net Assets At February 29, 2012, net assets consisted of: Amount ($000) Paid-in Capital 29,522,670 Undistributed Net Investment Income — Accumulated Net Realized Losses (745) Net Assets • See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At February 29, 2012, the aggregate value of these securities was $2,681,699,000, representing 9.1% of net assets. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7- day yield. 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2012, the aggregate value of these securities was $89,355,000, representing 0.3% of net assets. COP – Certificate of Participation. GO – General Obligation Bond. TOB – Tender Option Bond. VRDO – Variable Rate Demand Obligation. See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Statement of Operations Six Months Ended February 29, 2012 ($000) Investment Income Income Interest 1 16,474 Total Income 16,474 Expenses The Vanguard Group—Note B Management and Administrative 647 Total Expenses 647 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold 125 Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $190,000. See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 29, August 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 15,827 53,699 Realized Net Gain (Loss) 125 328 Net Increase (Decrease) in Net Assets Resulting from Operations 15,952 54,027 Distributions Net Investment Income (15,827) (53,699) Realized Capital Gain — — Total Distributions (15,827) (53,699) Capital Share Transactions (at $1.00) Issued 135,382,530 271,069,890 Issued in Lieu of Cash Distributions 15,827 53,699 Redeemed (133,261,001) (266,412,208) Net Increase (Decrease) from Capital Share Transactions 2,137,356 4,711,381 Total Increase (Decrease) 2,137,481 4,711,709 Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Financial Highlights Six Months Ended For a Share Outstanding February 29, Year Ended August 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .001 .002 .002 .010 .036 .053 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .001 .002 .002 .010 .036 .053 Distributions Dividends from Net Investment Income (.001) (.002) (.002) (.010) (.036) (.053) Distributions from Realized Capital Gains — Total Distributions (.001) (.002) (.002) (.010) (.036) (.053) Net Asset Value, End of Period Total Return 0.06% 0.20% 0.23% 1.04% 3.69% 5.48% Ratios/Supplemental Data Net Assets, End of Period (Millions) $29,522 $27,384 $22,673 $25,958 $22,904 $18,781 Ratio of Total Expenses to Average Net Assets 0.005% 0.005% 0.005% 0.005% 0.005% 0.005% Ratio of Net Investment Income to Average Net Assets 0.12% 0.19% 0.23% 0.97% 3.50% 5.34% The expense ratio and net income ratio for the current period have been annualized. See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Notes to Financial Statements Vanguard Market Liquidity Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund has been established by Vanguard as a cash management vehicle solely available for investment by the Vanguard funds and certain trusts and accounts managed by Vanguard or its affiliates. The fund invests in repurchase agreements and in short-term debt instruments of companies primarily operating in specific industries, particularly financial services; the issuers’ abilities to meet their obligations may be affected by economic developments in such industries. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at the fund's net asset value. 2. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund's tax positions taken for all open federal income tax years (August 31, 2008-2011), and for the period ended February 29, 2012, and has concluded that no provision for federal income tax is required in the fund's financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, and administrative services and pays for all other operating expenses, except for taxes. The fund's trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
